 
EXHIBIT 10.2

 
 
Execution Version
 


 


 


 


 




 
GUARANTY AGREEMENT
 
dated as of
 
August 9, 2010
 
among
 
WILLIS NORTH AMERICA INC.,
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY,
 
THE OTHER GUARANTORS
 
IDENTIFIED HEREIN
 
and
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


 
ARTICLE I
Definitions
1
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms
1
ARTICLE II
The Guaranty
2
SECTION 2.01.
Guaranty
2
SECTION 2.02.
Guarantee of Payment
2
SECTION 2.03.
No Limitations
2
SECTION 2.04.
Reinstatement
3
SECTION 2.05.
Agreement To Pay; Subrogation
3
SECTION 2.06.
Information
4
ARTICLE III
Indemnity, Subrogation and Subordination
4
SECTION 3.01.
Indemnity and Subrogation
4
SECTION 3.02.
Contribution and Subrogation
4
SECTION 3.03
Subordination
5
ARTICLE IV
Miscellaneous
5
SECTION 4.01.
Notices
5
SECTION 4.02.
Waivers; Amendment
5
SECTION 4.03.
Administrative Agent’s Fees and Expenses; Indemnification
5
SECTION 4.04.
Successors and Assigns
6
SECTION 4.05.
Survival of Agreement
6
SECTION 4.06.
Counterparts; Effectiveness; Several Agreement
6
SECTION 4.07.
Severability
7
SECTION 4.08.
Right of Set-Off
7
SECTION 4.09.
Governing Law; Jurisdiction; Consent to Service of Process
7
SECTION 4.10.
WAIVER OF JURY TRIAL
8
SECTION 4.11.
Headings
9
SECTION 4.12.
Termination
9
SECTION 4.13.
Additional Guarantors
 9







Exhibits
Exhibit A                     Form of Supplement
 
Pursuant to Item 601(b) of Regulation S-K the exhibit has been omitted and will
be supplied to the Commission upon request.
 

 
 

--------------------------------------------------------------------------------

 

GUARANTY AGREEMENT (this “Guaranty Agreement”) dated as of August 9, 2010, among
WILLIS NORTH AMERICA INC. (the “Borrower”), WILLIS GROUP HOLDINGS PUBLIC LIMITED
COMPANY (the “Parent”), the other Guarantors (as defined below) and BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”).
 
Reference is made to the Credit Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Parent, the Lenders party thereto and the
Administrative Agent.  The Lenders have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Guaranty Agreement.  The Parent
and the other Guarantors are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Guaranty Agreement in
order to induce the Lenders to extend such credit.  Accordingly, the parties
hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Credit Agreement.  (a) Capitalized terms used in this Guaranty
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.
 
(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Guaranty Agreement.
 
SECTION 1.02. Other Defined Terms.  As used in this Guaranty Agreement, the
following terms have the meanings specified below:
 
“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.
 
“Borrower” has the meaning assigned to such term in the preliminary statement of
this Guaranty Agreement.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.
 
“Guaranty Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.
 
“Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent, (c)
the L/C Issuer, (d) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (e) the successors and
assigns of each of the foregoing.
 

 

--------------------------------------------------------------------------------

 

“Guarantors” means the Parent, each of its Subsidiaries identified on Schedule
1.01(b) of the Credit Agreement and each Subsidiary that, at the Parent’s
election, becomes a party to this Guaranty Agreement as a Guarantor after the
Closing Date.
 
 “Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans and Letters of
Credit, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, and (ii) all other monetary obligations
of the Borrower to any of the Guaranteed Parties under the Credit Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all the
obligations of each other Loan Party under or pursuant to this Guaranty
Agreement and each of the other Loan Documents.
 
“Non-Parent Guarantors” means each Guarantor that does not wholly-own (directly
or indirectly) the Borrower.
 
“Parent” has the meaning assigned to such term in the preliminary statement of
this Guaranty Agreement.
 
“Parent Guarantors” means each Guarantor that wholly-owns (directly or
indirectly) the Borrower.
 
ARTICLE II
 
The Guaranty
 
SECTION 2.01. Guaranty.  Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations.  Each
of the Guarantors further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation.  Each of the Guarantors waives presentment to, demand
of payment from and protest to the Borrower or any other Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.
 
SECTION 2.02. Guarantee of Payment.  Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Guaranteed Parties to any balance of any deposit account or credit on the books
of any Guaranteed Party in favor of the Borrower or any other Person.
 
SECTION 2.03. No Limitations.  (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.12, the obligations of
each
 

 
2

--------------------------------------------------------------------------------

 

Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of any Guaranteed Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Guaranty Agreement; (iii) the release of any security held by any Guaranteed
Party for any of the Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations).  Each Guarantor expressly authorizes the Guaranteed Parties to
take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.
 
(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations.  The Guaranteed Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Parent, the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Parent, the Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully and
indefeasibly paid in full in cash.  To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Parent, the Borrower or any other Loan
Party, as the case may be, or any security.
 
SECTION 2.04. Reinstatement.  Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by any Guaranteed Party upon the bankruptcy or
reorganization of the Borrower, any other Loan Party or otherwise.
 
SECTION 2.05. Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other
 

 
3

--------------------------------------------------------------------------------

 

Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Guaranteed Parties in cash the amount of such
unpaid Obligation.  Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.
 
SECTION 2.06. Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Guaranteed Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
 
ARTICLE III
 
Indemnity, Subrogation and Subordination
 
SECTION 3.01. Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that in the event a payment of an
Obligation shall be made by any Guarantor under this Guaranty Agreement, the
Borrower shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment.
 
SECTION 3.02. Contribution and Subrogation.  (a) Each Non-Parent Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Non-Parent Guarantor hereunder in respect of
any Obligation and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified by the Borrower as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment, multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof and the denominator
shall be the aggregate net worth of all the Non-Parent Guarantors on the date
hereof (or, in the case of any Non-Parent Guarantor becoming a party hereto
pursuant to Section 4.13, the date of the supplement hereto executed and
delivered by such Non-Parent Guarantor).  Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party under Section 3.01 to the extent of such
payment.
 
(b)           Notwithstanding anything to the contrary contained herein, the
parties hereto acknowledge and agree that each Non-Parent Guarantor shall have a
right of reimbursement and indemnity from each Parent Guarantor (to the extent
such Non-Parent Guarantor is a wholly-owned Subsidiary of such Parent Guarantor)
for any amount paid by such Non-Parent Guarantor in lieu of a right of
contribution between such Non-Parent Guarantor and such Parent Guarantor.
 

 
4

--------------------------------------------------------------------------------

 

SECTION 3.03. Subordination.  (a) Notwithstanding any provision of this Guaranty
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations.  No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 3.01 and
3.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.
 
(b)           Each Guarantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to any other Guarantor or any other Subsidiary
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations.
 
ARTICLE IV
 
Miscellaneous
 
SECTION 4.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.  All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.
 
SECTION 4.02. Waivers; Amendment.  (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Guaranty Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.  No notice or demand on any
Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.
 
(a) Neither this Guaranty Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
 
SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification.  (a)
The parties hereto agree that the Administrative Agent shall be entitled to
 

 
5

--------------------------------------------------------------------------------

 

reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.
 
(a) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.04(b)
of the Credit Agreement) against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Guaranty Agreement or
any claim, litigation, investigation or proceeding relating to any of the
foregoing agreement or instrument contemplated hereby, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties.
 
(b) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereunder.  The provisions of this Section 4.03 shall
remain operative and in full force and effect regardless of the termination of
this Guaranty Agreement or any other Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Guaranty
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Guaranteed Party.  All amounts due under this Section 4.03 shall be
payable on written demand therefor.
 
SECTION 4.04. Successors and Assigns.  Whenever in this Guaranty Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor or the Administrative Agent that
are contained in this Guaranty Agreement shall bind and inure to the benefit of
their respective successors and assigns.
 
SECTION 4.05. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guaranty Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document, including with
respect to any Letter of Credit, is outstanding and unpaid and so long as the
Commitments have not expired or terminated.
 
SECTION 4.06. Counterparts; Effectiveness; Several Agreement.  This Guaranty
Agreement may be executed in counterparts, each of which shall constitute an
original
 

 
6

--------------------------------------------------------------------------------

 

but all of which when taken together shall constitute single contract.  Delivery
of an executed signature page to this Guaranty Agreement by facsimile
transmission or other electronic imaging means shall be as effective as delivery
of a manually signed counterpart of this Guaranty Agreement.  This Guaranty
Agreement shall become effective as to any Loan Party when a counterpart hereof
executed on behalf of such Loan Party shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Loan
Party and the Administrative Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Administrative
Agent and the other Guaranteed Parties and their respective successors and
assigns, except that no Loan Party shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Guaranty Agreement or the Credit Agreement.  This Guaranty Agreement shall be
construed as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.
 
SECTION 4.07. Severability.  Any provision of this Guaranty Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 4.08. Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Person or Affiliate to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor then due and owing under this Guaranty Agreement to such Person,
irrespective of whether or not such Person shall have made any demand under this
Guaranty Agreement.  The rights of each Lender and the L/C Issuer under this
Section 4.08 are in addition to other rights and remedies (including other
rights of set-off) which such Person may have.
 
SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Guaranty Agreement shall be construed in accordance with and governed by
the law of the State of New York.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Guaranty Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
 

 
7

--------------------------------------------------------------------------------

 

and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guaranty Agreement or any other Loan Document
shall affect any right that any of the parties hereto, the L/C Issuer or any
Lender may otherwise have to bring any action or proceeding relating to this
Guaranty Agreement or any other Loan Document against any Guarantor, in the
courts of any jurisdiction.
 
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section
4.09.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(d) The Parent hereby irrevocably appoints Adam G. Ciongoli (c/o Willis North
America Inc., One World Financial Center, 200 Liberty Street, 7th floor, New
York, New York 10281), and the Borrower hereby appoints CT Corporation, in each
case, as its authorized agent in the Borough of Manhattan of the City of New
York upon which process may be served in any such suit or proceeding, and agrees
that service of process upon such agent, and written notice of said service to
the Parent or the Borrower, as applicable, by the person serving the same in the
manner provided for notices in Section 4.01, shall be deemed in every respect
effective service of process upon such party in any such suit or
proceeding.  The Parent and the Borrower further agree to take any and all
action as may be necessary to maintain such designation and appointment of such
agents in full force and effect from the date hereof until the Commitments have
expired or been terminated and all Obligations shall have been indefeasibly paid
in full.  Each other Guarantor irrevocably consents to service of process
delivered by hand or overnight courier service, mailed by certified or
registered mail, to Willis North America Inc., One World Financial Center, 200
Liberty Street, 7th floor, New York, New York 10281 (Attention: Adam G.
Ciongoli), and the Administrative Agent irrevocably consents to service of
process in the manner provided for notices in Section 4.01.  Nothing in this
Guaranty Agreement or any other Loan Document will affect the right of any party
to this Guaranty Agreement to serve process in any other manner permitted by
law.
 
SECTION 4.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
 

 
8

--------------------------------------------------------------------------------

 

BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.10.
 
SECTION 4.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Guaranty
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Guaranty Agreement.
 
SECTION 4.12. Termination.  (a) Subject to Section 2.04, this Guaranty Agreement
and the Guarantees made herein shall terminate when all the outstanding
Obligations have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement.
 
(b) A Guarantor (other than the Parent) shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Guarantor ceases to be a Subsidiary
of the Parent; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.
 
SECTION 4.13. Additional Guarantors.  If the Parent, at its option pursuant to
the Credit Agreement or otherwise, at any time elects that additional
Subsidiaries become Guarantors hereunder after the date hereof, then such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein upon (a) execution and delivery by the
Administrative Agent and  such Subsidiary of an instrument in the form of
Exhibit A hereto and (b) delivery to the Administrative Agent of such
Organization Documents, resolutions and favorable opinions of counsel or may be
requested by the Administrative Agent in its reasonable discretion, all in form,
content and scope reasonably satisfactory to the Administrative Agent.  The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder.  The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Guaranty Agreement.
 


 
[Remainder of page intentionally left blank]
 



 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty
Agreement as of the day and year first above written.


BORROWER:
WILLIS NORTH AMERICA INC.
           
By:
  /s/  Don Bailey
 
Name:
Don Bailey
 
Title:
Chief Executive Officer



 







[Guaranty Agreement – Willis North America Inc.]
 
 

--------------------------------------------------------------------------------

 



 
SIGNED AND DELIVERED for and on behalf of and as the deed of
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY by its lawfully appointed attorney
in the presence of:
 
/s/  Michael K. Neborak
     
Michael K. Neborak
 
  /s/  Nicole Napolitano
  Chief Financial Officer  
(Witness' Signature)
             
One World Financial Center,
200 Liberty Street,
NY, NY 10281
     
(Witness' Address)
             
Deputy Company Secretary and Associate General Counsel
     
(Witness' Occupation)
   






[Guaranty Agreement – Willis North America Inc.]


 
 

--------------------------------------------------------------------------------

 

EXECUTED and DELIVERED as a deed
)
by and on behalf of
)
TA I LIMITED
)
 
)
 
)
 
/s/  Shaun Bryant
   
Shaun Bryant signing under a power of attorney dated 28 July 2010
   



in the presence of:
)
  /s/ Sarah Lewis
 
Name:
)
Sarah Lewis
 
Address:
)
WILLIS LIMITED
   
)
51 LIME STREET
   
)
LONDON EC3M 7DQ
   
)
   
Occupation:
)
COMPANY SECRETARY
 







EXECUTED and DELIVERED as a deed
)
by and on behalf of
)
TA II LIMITED
)
 
)
 
)
 
/s/  Shaun Bryant
   
Shaun Bryant signing under a power of attorney dated 28 July 2010
   



in the presence of:
)
  /s/ Sarah Lewis
 
Name:
)
Sarah Lewis
 
Address:
)
WILLIS LIMITED
   
)
51 LIME STREET
   
)
LONDON EC3M 7DQ
   
)
   
Occupation:
)
COMPANY SECRETARY
 



[Guaranty Agreement – Willis North America Inc.]

 
 

--------------------------------------------------------------------------------

 



EXECUTED and DELIVERED as a deed
)
by and on behalf of
)
TA III LIMITED
)
 
)
 
)
 
/s/  Shaun Bryant
   
Shaun Bryant signing under a power of attorney dated 28 July 2010
   



in the presence of:
)
  /s/ Sarah Lewis
 
Name:
)
Sarah Lewis
 
Address:
)
WILLIS LIMITED
   
)
51 LIME STREET
   
)
LONDON EC3M 7DQ
   
)
   
Occupation:
)
COMPANY SECRETARY
 







EXECUTED and DELIVERED as a deed
)
by and on behalf of
)
TA IV LIMITED
)
 
)
 
)
 
/s/  Shaun Bryant
   
Shaun Bryant signing under a power of attorney dated 28 July 2010
   



in the presence of:
)
  /s/ Sarah Lewis
 
Name:
)
Sarah Lewis
 
Address:
)
WILLIS LIMITED
   
)
51 LIME STREET
   
)
LONDON EC3M 7DQ
   
)
   
Occupation:
)
COMPANY SECRETARY
 





[Guaranty Agreement – Willis North America Inc.]

 
 

--------------------------------------------------------------------------------

 



EXECUTED and DELIVERED as a deed
)
by and on behalf of
)
TRINITY ACQUISITION PLC
)
 
)
 
)
 
/s/  Shaun Bryant
   
Shaun Bryant signing under a power of attorney dated 28 July 2010
   



in the presence of:
)
  /s/ Sarah Lewis
 
Name:
)
Sarah Lewis
 
Address:
)
WILLIS LIMITED
   
)
51 LIME STREET
   
)
LONDON EC3M 7DQ
   
)
   
Occupation:
)
COMPANY SECRETARY
 







EXECUTED and DELIVERED as a deed
)
by and on behalf of
)
WILLIS GROUP LIMITED
)
 
)
 
)
 
/s/  Shaun Bryant
   
Shaun Bryant signing under a power of attorney dated 28 July 2010
   



in the presence of:
)
  /s/ Sarah Lewis
 
Name:
)
Sarah Lewis
 
Address:
)
WILLIS LIMITED
   
)
51 LIME STREET
   
)
LONDON EC3M 7DQ
   
)
   
Occupation:
)
COMPANY SECRETARY
 



[Guaranty Agreement – Willis North America Inc.]

 
 

--------------------------------------------------------------------------------

 



EXECUTED and DELIVERED as a deed
)
by and on behalf of
)
WILLIS INVESTMENT UK
)
HOLDINGS LIMITED
)
 
)
 
/s/  Shaun Bryant
   
Shaun Bryant signing under a power of attorney dated 28 July 2010
   



in the presence of:
)
  /s/ Sarah Lewis
 
Name:
)
Sarah Lewis
 
Address:
)
WILLIS LIMITED
   
)
51 LIME STREET
   
)
LONDON EC3M 7DQ
   
)
   
Occupation:
)
COMPANY SECRETARY
 










 
[Guaranty Agreement – Willis North America Inc.]
 

--------------------------------------------------------------------------------

 




 
WILLIS NETHERLANDS HOLDINGS B.V.
           
By:
  /s/  A.C. Konijnendijk
 
Name:
A.C. Konijnendijk
 
Title:
Managing Director A



 




[Guaranty Agreement – Willis North America Inc.]

 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as
Administrative Agent
           
By:
  /s/  Aamir Saleem
 
Name:
Aamir Saleem
 
Title:
Vice President



 
[Guaranty Agreement – Willis North America Inc.]

 
 

--------------------------------------------------------------------------------

 
